UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6950



THERON JOHNNY MAXTON,

                                             Petitioner - Appellant,

          versus


DOCTOR BEINOR, KCI; NURSE MITCHELL; LAURIE
BESSINGER, KCI; VAUGHN JACKSON, MSU-KCI,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-98-1229-0-18BD)


Submitted:   July 30, 1998                 Decided:   August 27, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theron Johnny Maxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order dismiss-

ing his petition filed under 28 U.S.C. § 2241 (1994). Appellant’s

case was referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1994). The magistrate judge recommended that relief

be denied and advised Appellant that failure to file timely ob-

jections to this recommendation could waive appellate review of a

district court order based upon the recommendation. Despite this

warning, Appellant failed to object to the magistrate judge’s

recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice. We

accordingly dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                         DISMISSED




                                2